NO. 07-04-0592-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL D

                                FEBRUARY 11, 2005
                          ______________________________

    MICHAEL DEARDORFF, KATHY DEARDORFF AND BETTY J. DEARDORFF,

                                                               Appellants

                                            V.

                              LUBBOCK NATIONAL BANK,

                                                      Appellee
                        _________________________________

             FROM THE 99th DISTRICT COURT OF LUBBOCK COUNTY;

            NO. 2004-527,809; HON. MACKEY K. HANCOCK, PRESIDING
                       _______________________________

                              MEMORANDUM OPINION
                           _______________________________

Before QUINN, REAVIS and CAMPBELL, JJ.

       Appellants Michael Deardorff, Kathy Deardorff and Betty J. Deardorff (the

Deardorffs) filed a notice of appeal on December 27, 2004. The clerk’s and reporter’s

records were due on January 6, 2005. To date, no clerk’s or reporter’s records have been

received. On January 31, 2005, the clerk filed a request for extension of time to file the

record, stating that “appellant has not paid or made arrangements to pay for the record.”

On January 31, 2005, the Deardorffs were directed by letter to provide this court with proof
that they either paid for the record or made satisfactory arrangements for payment of the

record on or before February 10, 2005. So too were they told that the failure to comply with

the court’s directive would result in dismissal. The deadline lapsed, and we received

nothing from the Deardorffs illustrating that payment for the clerk’s record has been made

to or arrangements for its payment have been made with the clerk.

       Because the Deardorffs failed to comply with our January 31st directive, we dismiss

the appeal pursuant to Texas Rule of Appellate Procedure 42.3(b) and (c).


                                                 Per Curiam




                                             2